          IN THE UNITED STATES DISTRICT COURT
             EASTERN DISTRICT OF ARKANSAS
                   NORTHERN DIVISION

AMBER YBARRA
ADC #710487                                                PLAINTIFF

v.                      No. 1:19-cv-24-DPM

DENNIS McGINNIS, III, Sergeant,
McPherson Unit, ADC; LINDA LOUIS,
Major, Chief of Security; TONI BRADLEY,
Warden, McPherson Unit, ADC; JOHN
HERRINGTON, Deputy Warden, PREA
Manager, McPherson Unit, ADC; and
WENDY KELLEY, Director, ADC                           DEFENDANTS

                            JUDGMENT
     Ybarra' s complaint is dismissed without prejudice.



                                                v'
                                D .P. Marshall Jr.
                                United States District Judge
